Exhibit 10.4


SECOND AMENDMENT TO
CHICO’S FAS, INC.
DEFERRED COMPENSATION PLAN


Pursuant to the authority granted under Section 10.2 of the Chico’s FAS, Inc.
Deferred Compensation Plan (as amended and restated on January 1, 2019 and as
amended thereafter) (the “Plan”), the Plan is hereby amended as set forth below.
1.    Section 4.2 of the Plan is amended in its entirety, effective April 4,
2020, to read as follows:


4.2
Matching Contributions. The Company shall credit a Matching Contribution to the
Plan on behalf of each Participant with respect to each Plan Year or partial
Plan Year starting with Plan Year beginning January 1, 2019 and ending with the
pay period ending April 4, 2020. For Plan Year 2019, Base Pay Deferrals related
to Compensation earned in 2018 that is paid in 2019 for the payroll that
includes December 31, 2018, shall be credited with a Matching Contribution. For
the Plan Year beginning January 1, 2019, the amount of the Company Matching
Contribution shall equal fifty percent (50%) of the first two and a half percent
(2.5%) of a Participant’s Base Pay Deferrals. Matching Contributions shall be
allocated to the same Retirement/Termination Account or Specified Date Account
as the related Base Pay Deferrals and shall be subject to the same Payment
Schedule as applicable to the related Base Pay Deferrals, in each case as
provided in Section 4.1(c). To the extent no designations are made under Section
4.1(c), then the default provisions in Section 4.1(c) and Section 6.2 shall
apply to the Matching Contributions. Notwithstanding any other provision in the
Plan, no Matching Contribution shall be credited to the Plan on behalf of any
Participant with respect to Base Pay Deferrals related to Compensation earned
for all payrolls beginning on or after April 5, 2020.





2.    All other provisions of the Plan shall remain in effect.




IN WITNESS WHEREOF, this Second Amendment to the Plan is hereby adopted on this
31 day of March, 2020.
CHICO’S FAS, INC.
By: Gregory S. Baker
Title: SVP-General Counsel & Corp. Secy.
 





